United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Mark D. Brody, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0328
Issued: November 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 1, 2014 appellant, through counsel, filed a timely appeal of a June 5, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met is burden of proof in terminating appellant’s wage-loss
and medical benefits effective August 7, 2013.
FACTUAL HISTORY
This case has previously been before the Board. The facts and circumstances outlined in
the Board’s prior decisions are herein incorporated by reference. The relevant facts follow.

1

5 U.S.C. § 8101 et seq.

On July 15, 1987 appellant, then a 33-year-old part-time flexible clerk,2 filed a traumatic
injury claim alleging that on July 13, 1987 she injured her back, shoulders, and neck while lifting
two packs over her head. OWCP accepted the claim for acute lumbar strain and lumbago, and
placed her on the periodic rolls for temporary total disability effective December 23, 1987.3 On
March 4, 2003 it expanded the claim to include aggravation of atypical affective disorder, right
knee contusion, and right knee soft tissue injury.
After placing appellant on the periodic rolls for temporary total disability, OWCP
received medical reports from her treating physicians confirming that she remained totally
disabled. On February 10, 1988 Dr. Ramon Libarnes, a Board-certified physiatrist, reported that
a November 19, 1987 magnetic resonance imaging (MRI) scan revealed a mild L5-S1 disc bulge.
He opined that, based on appellant’s pain complaints, the history of the injury, her inability to sit
for prolonged periods of time, and physical examination that she had sustained a chronic back
strain. The record contains further medical evidence supporting her disability from Dr. Libarnes,
as well as reports from Dr. Neil S. Lava, a Board-certified neurologist, Dr. George Forrest, a
treating physician and Board-certified internist specializing in spinal cord injury medicine and
physical medicine and rehabilitation, and Dr. Marion E. Murphy, a Board-certified physiatrist.
Dr. Lava submitted several reports and work restriction forms finding appellant totally disabled
due to chronic back pain as a result of her lumbar/lumbosacral sprain. Similarly, Dr. Forrest
concluded in various reports, attending physician reports (Form CA-20), and work restriction
reports (Form OWCP-5c) that she was totally disabled as a result of her chronic pain due to the
lumbar strain and her inability to sit for extended periods of time.
An appeal had been filed from an October 31, 2002 OWCP decision, which denied
authorization of payment for the installation of a hot tub at appellant’s home in addition to a selfadjusting mattress. The Board on August 27, 2003 remanded the case as the record was
incomplete with respect to the denial of appellant’s request for the items. The case was
remanded for reconstruction and proper assemblage of the case record and issuance of an
appropriate decision.4
In an October 14, 2005 decision, the Board affirmed a December 17, 2004 OWCP
decision denying payment for the installation of a hot tub at appellant’s home and a selfadjusting mattress.5
Appellant continued on the periodic rolls and submitted annual medical reports. In a
January 3, 2013 report, Dr. Forrest, noted the history of appellant’s injury and diagnosed chronic
pain, lactase deficiency, and deviated nasal septum. Dr. Forrest noted that she had “little
tolerance for sitting” including “difficulty sitting through dinner.” A review of a lumbar spine
2

The form has the job of “MPLSM operator (keyer clerk)” crossed out and “PTF” written above.

3

The record also contains a November 15, 1980 traumatic injury claim where appellant alleged that she injured
her back that day while trying to lift a sack of mail from a tub. Appellant’s occupation was listed as casual mail
handler.
4

Order Remanding Case, Docket No. 03-1598 (issued August 27, 2003).

5

Docket No, 05-0705 (issued October 14, 2005).

2

MRI scan revealed left L4-5 paracentral disc protrusion, L5-S1 arthritic facet joint changes, and
significant L5-S1 degenerative changes. A physical examination revealed grade 2 reflexes at
ankles, knee, brachioradialis, triceps, and biceps and very little tolerance for forward flexion or
extension of the lumbar spine. Dr. Forrest observed that appellant continued to experience
chronic back pain which limited her functional ability and rendered her totally disabled from
working.
On March 19, 2013 OWCP referred appellant to Dr. Edwin E. Mohler, a Board-certified
orthopedic surgeon, for a second opinion evaluation to determine her current medical condition,
ability to return to her date-of-injury job, and work restrictions. The statement of accepted facts
(SOAF) noted the accepted conditions as acute lumbar strain and right knee contusion. The
SOAF listed appellant’s date-of-injury position as part-time flexible clerk working an average of
26 hours per week.
In an April 4, 2013 report, Dr. Mohler detailed the medical evidence reviewed and
conducted a physical examination.6 He noted that according to the SOAF OWCP accepted the
conditions of acute lumbar strain and right knee contusion. A physical examination revealed no
palpable spinal muscle spasm, no contraction, a negative Trendelburg sign, and complaints of
pain on motion. Dr. Mohler reported negative straight leg raising for radiculopathy and sciatica
and positive Waddell sign for straight leg raising seated versus supine. Diagnoses included
status post lumbar strain with chronic low back pain syndrome and resolved status post right
knee contusion. Dr. Mohler opined that the accepted conditions of acute lumbar strain and right
knee contusion had resolved based on the objective evidence reviewed and his clinical findings.
He also noted that typically a lumbar strain would resolve within 6 to 12 weeks. Dr. Mohler
concluded that appellant was capable of performing her date-of-injury position of part-time
flexible clerk, that she can return to work with no restrictions, and that no further medical
treatment was required for the accepted conditions. He opined that she had reached maximum
medical improvement as of January 8, 1988.
In correspondence dated May 9, 2013, OWCP requested that Dr. Mohler provide a
supplemental report based on a surveillance DVD which had been obtained by the employing
establishment.
In a May 15, 2013 supplemental report, Dr. Mohler reviewed the DVD and noted that if
the person depicted in the DVD “is accurately identified as” appellant, that it was his opinion
that she was capable of performing her date-of-injury job with no restrictions and required no
further medical treatment. He also reiterated that she had reached maximum medical
improvement for her accepted July 13, 1987 employment injury as of January 1988.
On June 5, 2013 OWCP provided appellant with a copy of Dr. Mohler’s April 4, 2013
report.
On June 19, 2013 OWCP issued a notice proposing to terminate appellant’s
compensation benefits.
6

Dr. Mohler noted that he did not have access to a digital versatile disc (DVD) of her activities from the June 4,
2012 Office of Inspector General (OIG) investigation.

3

In a July 17, 2013 letter, counsel disagreed with the proposal to terminate appellant’s
compensation and provided arguments as to why Dr. Mohler’s opinion was insufficient to
support termination of her compensation.7 Counsel also argued that Dr. Mohler had not provided
appellant’s proper positive description.
On July 25, 2013 OWCP requested a supplemental report from Dr. Mohler based on his
review of the accurate job description of window/distribution clerk.
In an August 6, 2013 supplemental report, Dr. Mohler noted that he had reviewed the
position description provided by OWCP and that his opinion was unchanged. He reiterated his
opinion that appellant no longer had any residuals or disability due to her accepted employment
injury and that she was capable of performing her date-of-injury job with no restrictions.
In an August 12, 2013 letter, the employing establishment informed OWCP that
appellant’s job at the time of the July 13, 1987 employment injury was a part-time flexible clerk,
but that the actual job she was performing on July 13, 1987 was that of a distribution clerkmachine MPLSM. It advised that the distribution clerk position was eliminated as equipment
now manages those tasks.
By decision dated August 7, 2013, OWCP finalized the termination of her wage-loss and
medical benefits effective that day. It found the weight of the medical evidence rested with
Dr. Mohler, an OWCP referral physician, who concluded that appellant no longer had any
residuals or disability due to her accepted conditions.
In an August 21, 2013 report, Dr. Judith M. VanWoert, a treating Board-certified
internist, noted that she has treated appellant since 2000 and that her disability goes back to her
1987 employment injury. She related that during appellant’s office visits appellant was seen
standing and never sitting when waiting to be seen and that she spends up to 15 hours a day in
the backyard heated pool. In concluding, Dr. VanWoert related that since 1987 appellant has had
low back discomfort and opined that she is unable to return to work.
On August 30, 2013 appellant requested an oral hearing before an OWCP hearing
representative which was held on March 19, 2014.
In follow-up requests dated October 4 and November 19, 2013, counsel requested OWCP
provide a copy of the surveillance DVD relied upon by Dr. Mohler and that a hearing be held at
appellant’s home to accommodate her restrictions.8

7

The record contains a June 14, 2012 investigative report from the employing establishment’s OIG indicating
that special agents conducted a surveillance of appellant at her home from September 21, 2011 through
April 9, 2012. OWCP had provided Dr. Mohler with a copy of the surveillance DVD when it requested a
supplemental report. Counsel argued that OWCP failed to provide appellant with a copy of the DVD surveillance
and other correspondence to Dr. Mohler so that she and her physicians could examine the evidence Dr. Mohler used
to reach his conclusion.
8

Counsel also requested that a subpoena be issued to Dr. Mohler requiring his attendance at the hearing, which an
OWCP hearing representative denied on February 18, 2014.

4

In a January 2, 2014 report, Dr. Forrest noted that appellant had been in good health prior
to the July 13, 1987 employment injury. His review of a lumbar spine MRI scan revealed left
L4-5 paracentral disc protrusion, L5-S1 arthritic facet joint changes, and significant L5-S1
degenerative changes. A physical examination revealed grade 2 reflexes at ankles and knees,
paraspinal muscle spasm and pain on forward flexion of 30 degrees, and “difficulty standing
beyond neutral.” Dr. Forrest diagnosed low back pain, lumbar radiculopathy, chronic back pain,
lactose deficiency, and deviated nasal septum. In concluding, he opined that appellant’s back
pain was attributable to her degenerative disc disease.
At the March 19, 2014 hearing, both appellant and Dr. VanWoert testified as to
appellant’s continuing disability due to the accepted employment injury. Dr. VanWoert testified
that she has treated appellant since 2000 and that she was seen on an average of two to three
times a year. Next, she testified that she had reviewed reports from both Dr. Mohler and
Dr. Forrest. Dr. VanWoert concurred with Dr. Mohler’s opinion that the July 13, 1987
employment injury caused appellant’s lumbar strain with chronic back pain, but disagreed with
Dr. Mohler’s objective findings and clinical examination. She testified that she has never seen
appellant sit for more than 10 minutes at a time and that appellant stands while waiting to be seen
for a medical examination. Next, Dr. VanWoert testified to her agreement with Dr. Forrest’s
opinion that appellant is unemployable and totally disabled.
By decision dated June 5, 2014, an OWCP hearing representative affirmed the August 7,
2013 decision terminating appellant’s compensation benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation it has the burden of justifying
modification or termination of an employee’s benefits.9 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.10 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.11
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.12 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.13

9

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

10

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

11

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

12

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

13

Kathryn E. Demarsh, id; James F. Weikel, 54 ECAB 660 (2003).

5

The purpose of a SOAF is to allow a physician to form an impression of the individual
and the evidence to be evaluated. The SOAF should state the conditions claimed and those
accepted by OWCP, so the physician can assess whether the diagnoses given in the medical
evidence to be reviewed, as well as his or her own diagnoses, are consistent with the condition(s)
for which the claim was filed or accepted.14 OWCP procedures provide that a SOAF must
contain the date of injury, claimant’s age, the job held on the date of injury, the mechanism of
injury, and the claimed or accepted conditions. It may also include additional elements,
including appellant’s prior medical history, depending on the nature of the condition claimed and
the issues to be resolved.15 Not all information contained in a case file bears on the issues to be
resolved in connection with the SOAF. Some information is irrelevant, while other material is
inappropriate, prejudicial, or better discussed elsewhere. Medical opinions should not be
included in the SOAF.16
The weight of medical evidence is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of the physician’s knowledge of the facts and
medical history, the care of analysis manifested, and the medical rationale expressed in support
of the opinion.17 Medical opinions based on incomplete history or which are speculative or
equivocal are of diminished probative value.18
ANALYSIS
The Board finds that OWCP has not met its burden of proof to terminate appellant’s
compensation benefits as the report of the second opinion physician, Dr. Mohler, is insufficient
to meet OWCP’s burden of proof.
The SOAF provided to Dr. Mohler by OWCP was inaccurate as it omitted the accepted
conditions of aggravation of atypical affective disorder, lumbago, and right knee soft tissue
injury. In addition, this SOAF as well as previous SOAFs, noted the date-of-injury job as a parttime flexible clerk. However, based on an August 12, 2013 letter from the employing
establishment, OWCP provided Dr. Mohler with a job description for distribution clerk-machine
MPLSM, which the employing establishment indicated was the job appellant was performing on
the actual date of injury and that the position no longer existed as it was currently done by
equipment. It is well established that medical reports must be based on a complete and accurate
factual and medical background, and medical opinions based on an incomplete or inaccurate
history are of little probative value.19 As Dr. Mohler based his opinion on an incomplete and
inaccurate history, his opinion is entitled to little probative value. Thus, the Board finds that
14

Gwendolyn Merriweather, 50 ECAB 416 (1999); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Statement of Accepted Facts, Chapter 2.809.2 (September 2009).
15

Darletha Coleman, 55 ECAB 143 (2003).

16

Supra note 14 at Chapter 2.809.7 (September 2009).

17

L.G., Docket No. 09-1692 (issued August 11, 2010); James R. Taylor, 56 ECAB 420 (2005).

18

L.G., id.; M.W., 57 ECAB 710 (2006); Ceclia M. Corley, 56 ECAB 662 (2005).

19

Douglas M. McQuaid, 52 ECAB 382 (2001).

6

Dr. Mohler’s report is insufficient to meet OWCP’s burden of proof to terminate compensation
and medical benefits effective August 7, 2013.20
CONCLUSION
The Board finds that OWCP failed to meet its burden to terminate appellant’s wage-loss
and medical benefits effective August 7, 2013.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 5, 2014 is reversed.
Issued: November 12, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

20

In view of the disposition of this case, counsel’s arguments on appeal will not be addressed.

7

